Name: Commission Implementing Regulation (EU) NoÃ 931/2011 of 19Ã September 2011 on the traceability requirements set by Regulation (EC) NoÃ 178/2002 of the European Parliament and of the Council for food of animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: consumption;  animal product;  information and information processing;  health;  research and intellectual property;  foodstuff
 Date Published: nan

 20.9.2011 EN Official Journal of the European Union L 242/2 COMMISSION IMPLEMENTING REGULATION (EU) No 931/2011 of 19 September 2011 on the traceability requirements set by Regulation (EC) No 178/2002 of the European Parliament and of the Council for food of animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 18(5) thereof, Whereas: (1) Article 18 of Regulation (EC) No 178/2002 establishes the general principles of traceability of food. It provides that the traceability of food must be established at all stages of production, processing and distribution. It also states that food business operators must be able to identify persons from whom they have been supplied with food. Such operators must also be able to identify businesses to which their products have been supplied. This information is to be made available to the competent authorities upon demand. (2) Traceability is necessary to ensure food safety and the reliability of information provided to consumers. In particular, it is necessary to apply traceability to food of animal origin to assist in the removal of unsafe food from the market, thereby protecting consumers. (3) To achieve the traceability of food as set out in Article 18 of Regulation (EC) No 178/2002, the names and addresses of both the food business operator supplying the food and the food business operator to whom the food was supplied are needed. The requirement relies on the one-step back-one-step forward approach which implies that food business operators have in place a system enabling them to identify their immediate supplier(s) and their immediate customer(s), except when they are final consumers. (4) Food crises in the past have revealed that documentary records were not always sufficient to allow full traceability of suspect foods. During the implementation of Regulation (EC) No 178/2002, Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4), experience has shown that food business operators do not generally possess the information needed to ensure that their systems identifying the handling or storage of foods is adequate, in particular in the sector of food of animal origin. This has resulted in this sector to unnecessarily high economic losses due to the lack of quick and full traceability of the food. (5) Therefore, it is appropriate to lay down certain rules for the specific sector of food of animal origin to ensure the correct application of the requirements set out in Article 18 of Regulation (EC) No 178/2002. These rules should allow (some) flexibility concerning the format in which relevant information is made available. (6) In particular, it is appropriate to provide additional information on the volume or quantity of the food of animal origin, a reference identifying the lot, batch or consignment, as appropriate, a detailed description of the food and the date of dispatch. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down provisions implementing the traceability requirements set by Regulation (EC) No 178/2002 to food business operators in respect of food of animal origin. Article 2 Scope 1. This Regulation shall apply to food defined as unprocessed and processed products in Article 2(1) of Regulation (EC) No 852/2004. 2. This Regulation shall not apply to food containing both products of plant origin and processed products of animal origin. Article 3 Traceability requirements 1. Food business operators shall ensure that the following information concerning consignments of food of animal origin is made available to the food business operator to whom the food is supplied and, upon request, to the competent authority: (a) an accurate description of the food; (b) the volume or quantity of the food; (c) the name and address of the food business operator from which the food has been dispatched; (d) the name and address of the consignor (owner) if different from the food business operator from which the food has been dispatched; (e) the name and address of the food business operator to whom the food is dispatched; (f) the name and address of the consignee (owner), if different from the food business operator to whom the food is dispatched; (g) a reference identifying the lot, batch or consignment, as appropriate; and (h) the date of dispatch. 2. The information referred to in paragraph 1 shall be made available in addition to any information required under relevant provisions of Union legislation concerning the traceability of food of animal origin. 3. The information referred to in paragraph 1 shall be updated on a daily basis and kept at least available until it can be reasonably assumed that the food has been consumed. When requested by the competent authority, the food business operator shall provide the information without undue delay. The appropriate form in which the information must be made available is up to the choice of the supplier of the food, as long as the information requested in paragraph 1 is clearly and unequivocally available to and retrievable by the business operator to whom the food is supplied. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 139, 30.4.2004, p. 1. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 139, 30.4.2004, p. 206.